In a proceeding pursuant to CPLR article 78, inter alia, to compel the removal of a letter of reprimand from petitioner’s personnel file, the appeal is from a judgment of the Supreme Court, Nassau County, dated March 19, 1980, which directed the appellants to expunge the letter from petitioner’s personnel file. Judgment reversed, on the law, without costs or disbursements, and proceeding dismissed on the merits. The letter dated December 14, 1979 may properly be placed in petitioner’s personnel file. Such letter constituted permissible administrative evaluation and need not have been preceded by the procedures set forth in section 3020-a of the Education Law (see Holt v Board of Educ., 74 AD2d 839). Damiani, J.P., Gibbons, Margett and O’Connor, JJ., concur.